UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4000


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MAKUSHAMARI GOZO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:12-cr-00393-CCB-1)


Submitted:   June 9, 2015                        Decided:   June 17, 2015


Before KING and      AGEE,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Joanna Silver, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Baltimore, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, David I. Sharfstein,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Makushamari Gozo was convicted by a jury of 18 counts of

filing false and fictitious claims in violation of 18 U.S.C.

§ 287 (2012), and five counts of bank fraud in violation of 18

U.S.C. § 1344 (2012).          He appeals.        Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but asking the

Court to review whether the evidence was sufficient to show the

requisite fraudulent intent to support Gozo’s convictions for

filing false claims under § 287.            Counsel also questions whether

the district court erred in declining to admit Defense Exhibit

6.    Gozo has filed a pro se brief, stating that he is actually

innocent and asserting that the government’s case is missing

essential elements.         The government has filed a response brief.

      This court reviews de novo a district court’s denial of a

motion       under   Fed.      R.   Crim.    P.        29   for     judgment   of

acquittal.      United States v. Reed, 780 F.3d 260, 269 (4th Cir.

2015).   A defendant challenging the sufficiency of the evidence

faces “a heavy burden[.]”            United States v. McLean, 715 F.3d
129, 137 (4th Cir. 2013) (internal quotation marks omitted).

The   jury    verdict   must   be   sustained     if    “there    is   substantial

evidence in the record, when viewed in the light most favorable

to the government, to support the conviction.”                   United States v.

Jaensch, 665 F.3d 83, 93 (4th Cir. 2011) (internal quotation

                                       2
marks    omitted).      “Substantial       evidence   is    evidence   that   a

reasonable    finder     of    fact   could     accept     as   adequate    and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”      Id. (internal quotation marks and brackets

omitted).     “Reversal for insufficient evidence is reserved for

the rare case where the prosecution’s failure is clear.”                United

States v. Ashley, 606 F.3d 135, 138 (4th Cir. 2010) (internal

quotation marks omitted).

     A violation of 18 U.S.C. § 287 consists of two elements:

(1) making or presenting a claim to any agency of the United

States, and (2) knowing that such claim is false, fictitious, or

fraudulent.       See United States v. Ewing, 957 F.2d 115, 120 (4th

Cir. 1992); see also      United States v. Bolden, 325 F.3d 471, 494

(4th Cir. 2003) (stating that § 287 conviction will be upheld

where the evidence shows the submission of a false claim and if

the defendant acted with knowledge that the claim was false and

with a consciousness that he was doing something wrong or in

violation of the law).

     We have thoroughly reviewed the record in this case and

find that the evidence amply supports Gozo’s convictions under

§ 287.      The   government   presented      evidence     showing   that   Gozo

filed false personal and excise tax returns with the Internal

Revenue Service (IRS).         The tax returns were based on income

Gozo did not earn, on false claims for tax credits, and on the

                                       3
use of alternative fuels that were never used.                                  The government

introduced more than two dozen tax returns showing that Gozo

requested over $22 million in tax refunds, both personal and

excise,       from    the    IRS.             Gozo    received        over    $376,000       of    the

requested refunds and almost received another $12 million.                                        Gozo

used    paper        companies          as    part       of   his    scheme     which       did    not

actually conduct business and which made it seem that he was

wealthy and successful at the time he filed the tax returns.                                       In

fact,    during        the     time          frame    in      question,       Gozo    was    either

administratively             detained           by       immigration          authorities,          or

unemployed and in need of assistance to secure food and housing.

In light of this evidence, counsel’s assertion that the evidence

failed    to    support        a       finding       that     Gozo    acted    with    fraudulent

intent is clearly without merit.

       Next, we turn to counsel’s claim that the district court

erred    in    declining           to    admit       Defense        Exhibit    6.      We    review

evidentiary          rulings       for       abuse       of   discretion       and    “will       only

overturn        an     evidentiary              ruling         that     is      arbitrary          and

irrational.”          United States v. Cole, 631 F.3d 146, 153 (4th Cir.

2011) (internal quotation marks omitted).                               Upon our review, we

conclude that counsel’s suggestion that the documents contained

in   Defense     Exhibit           6    were     self-authenticating            under       Fed.    R.

Evid. 902 is meritless.                       Finally, we have reviewed the issues



                                                     4
raised by Gozo in his pro se brief and find them to be lacking

in merit as well.

     Our review pursuant to Anders has revealed no meritorious

issues for review.          We accordingly affirm the district court’s

judgment.        This   court     requires      that    counsel       inform    Gozo   in

writing of his right to petition the Supreme Court of the United

States for further review.           If Gozo requests that a petition be

filed,    but     counsel      believes    that        such    petition        would   be

frivolous,      then    counsel    may    move     this       court    for     leave   to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on Gozo.                      We deny Gozo’s pending

motion to reconsider and dispense with oral argument because the

facts    and    legal   contentions       are   adequately       presented       in    the

materials      before   this    court     and    argument      would     not    aid    the

decisional process.



                                                                                AFFIRMED




                                           5